                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION


FREDDIE LEE EZEKIEL                                                                PLAINTIFF
ADC #127401

v.                                  No: 1:19-cv-00023 JM-PSH


JEREMY ALMAN, et al.                                                            DEFENDANTS



                                               ORDER

        The Court has reviewed the Findings and Partial Recommendation submitted by United

States Magistrate Judge Patricia S. Harris, and the objections filed. After carefully considering

the objections and making a de novo review of the record in this case, the Court concludes that the

Findings and Partial Recommendation should be, and hereby are, approved and adopted in their

entirety as this Court’s findings in all respects.

        IT IS THEREFORE ORDERED that the ADC Defendants’ motion for summary judgment

(Doc. No. 13) is granted, and Ezekiel’s claims against Alman and Delgado are dismissed without

prejudice. Additionally, the motion to stay discovery filed by Alman and Delgado (Doc. No. 34)

is denied as moot.

        DATED this 3rd day of September, 2019.


                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
